DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Boys (Reg#35,074) and inventor Jimmy C. Lin on March 9th, 2021.

The application has been amended as follows: 

Claim 1 (Currently amended):  A data storage system, comprising: 
a central processing unit (CPU); 
a plurality of n data storage devices R1-Rn, each data storage device having a same sector size [[S]]; 
a file system executing on the CPU; and 
a digital communication system connecting the CPU and each one of the plurality of n data storage devices R1-Rn; 
 greater than the first number of data bits, comprising all the data structure of the original file, n and the same sector size [[S]] of the n data storage devices, divides the second number of data bits [[b’]] by the n data storage devices, creating n equal portions P1-Pn, and stores one portion to each data storage device in the plural array simultaneously.

Claim 4 (Currently amended): The system of claim 3 wherein the digital communication system is organized into integer m dedicated physical data lanes, serving the n data storage devices, where n is an integer multiple of m, with each data lane serving integer n/m data storage devices.

Claim 7 (Currently amended): A computing method, comprising: 
receiving, at a CPU of a computing platform having a plurality of n data storage devices, each of the data storage devices having a same sector size [[S]], connected to the CPU by a digital communication system, [[a]] an original file of a first number of data bits [[b]] in size; 
creating, by a File System (FS), a new file of a second number of data bits [[b’]] in size, first number of data bits, comprising all the data structure of the original file, ensuring that the second number of data bits [[b’]] is evenly n and the same sector size [[S]] of the n data storage devices; 
dividing the [[the]] new file of the second number of data bits [[b’]] by the n data storage devices, creating n portions P1-Pn; and 
transmitting and storing by the digital communication system one portion to each of the data storage devices simultaneously.

Claim 10 (Currently amended): The method of claim 9 comprising organizing the digital communication system  into integer m dedicated physical data lanes, serving the n data storage devices, where n is an integer multiple of m, with each data lane serving n/m data storage devices.

Allowable Subject Matter
Claims 1-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of records Styczinski and Brown do not teach wherein the file system receives an original file of a first number of data bits in size, creates a new file of a second number of data bits in size, greater than the first number of data bits, comprising all the data structure of the original file, ensuring that the second number of data bits is evenly divisible n and the same sector size of the n data storage devices, divides the second number of data bits by the n data storage devices, creating n equal portions P1-Pn, and stores one portion to each data storage device in the plural array simultaneously” as recited in the independent claims 1 and 7.
The dependent claims depends upon the independent claims and they are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                         /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159